Citation Nr: 1520705	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include gouty arthritis. 

2.  Entitlement to service connection a right knee disability, to include gouty arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2015.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims on appeal.  A VA examination is necessary to determine the nature and etiology of the claimed disabilities and updated records of VA treatment must be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment for the period beginning March 2013.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and etiology of the claimed bilateral ankle and right knee disabilities.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine the nature and diagnoses of any currently present bilateral ankle and right knee disabilities, to include whether the Veteran has gouty arthritis. 

b)  With respect to all diagnosed ankle and right knee conditions, the examiner should provide an opinion addressing whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to an incident of active duty service, to include any laboratory results during active duty that are indicative of gout.  

The Veteran contends that his separation examination documented high levels of protein in his blood which indicate gout in service.  The May 1995 separation examination report includes a finding of "+2 protein" in the laboratory/urinalysis testing section. 

The examiner should carefully review the Veteran's service treatment records, including laboratory results to determine if they are indicative of gout.  A full rationale (i.e. basis) for any expressed medical opinions must be provided and contain specific reference to the contents of the service treatment records.  

3.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and his representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




